Citation Nr: 0927830	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  01-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
September 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 RO rating decision.  

In October 2001, the Board issued a decision denying a rating 
in excess of 30 percent for the service-connected post-
traumatic stress disorder (PTSD) and also denying entitlement 
to a TDIU rating.  The Veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  

In November 2002, the Court issued a single-Judge, Memorandum 
Decision vacating the Board's decision.  VA in turn appealed 
the Court's decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  

In January 2004, the Federal Circuit issued a decision 
vacating the Court's decision and remanding the case to the 
Court for further consideration.  

In March 2006, the Court issued an en banc decision affirming 
the Board's denial of the claim for an increased rating for 
the service-connected PTSD and vacating and remanding the 
matter of entitlement to a TDIU rating for further 
development.  

The Court's decision was again appealed to the Federal 
Circuit, which issued a decision in June 2007 affirming the 
Court's decision of March 2006.  The appeal of the claim for 
an increased rating for the service-connected PTSD 
accordingly is no longer before the Board for the purpose of 
appellate review.  

In January 2008, the remaining matter on appeal, the claim of 
entitlement to a TDIU rating, was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
actions in compliance with the Court's instructions.  

The appeal is again being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  

Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F. R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the Veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  

In reaching such a determination, the central inquiry is 
"whether the Veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis 
added).  Consideration may not be given to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  

Here, the sole service-connected disability is PTSD that 
current is evaluated as 30 percent disabling.  The Veteran 
has no other service-connected disability.  

In this regard, a VA examination was most recently performed 
in November 2008 in connection with the appeal.  The 
examiner, after examining the Veteran and his claims file, 
indicated that the symptoms had improved.  

The VA examiner provided a diagnosis of PTSD, chronic, mild, 
with a GAF score due to his PTSD of 68.  In addition, the 
examiner opined that the Veteran was employable.  

After the November 2008 VA examination, additional treatment 
records were associated with the Veteran's claims file.  
These records reflect a very different and worse disability 
picture referable to the Veteran's current mental health, 
diagnosing his condition as chronic and severe with GAF 
scores as low as the high 30's.  

In view of these findings, the Board finds that this matter 
should be remanded and upon remand, the RO should arrange for 
further development of the record.  This should included 
providing another VA psychiatric examination and obtaining 
current treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure that the Veteran 
has been sent a letter (a) advising him 
of the elements required by 
Dingess/Hartmann regarding claim, and (b) 
providing an appropriate period in which 
to respond.  

The letter should advise the Veteran of 
the respective duties of VA and a 
claimant in procuring evidence, and 
should invite the Veteran to provide VA 
with any relevant evidence in his 
possession that is not already of record.  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional identified evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159.  This should include 
obtaining copies of any recent VA 
treatment records not already on file.  

All attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile.  
The Veteran should be informed of same in 
writing.  

3.  The Veteran then should be afforded a 
VA examination by a psychiatrist (who has 
not previously evaluated him) in order to 
determine whether he is precluded from 
obtaining and maintaining a substantially 
gainful occupation due solely to the 
service-connected PTSD.  The examiner is 
asked to review the entire record 
including the Veteran's treatment 
documents in providing an opinion as to 
whether it is at least as likely as not 
that the service-connected PTSD is 
productive of disabling manifestations 
that prevent him from securing and 
following substantially gainful 
employment.  

In this regard, the examiner is asked to 
correlate and assess the findings of the 
VA treatment records in rendering the 
requested medical opinion.  A complete 
rationale should be provided for any 
opinion expressed.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



